Name: Commission Regulation (EEC) No 716/92 of 25 March 1992 repealing Regulation (EEC) No 2287/83 laying down provisions for the implementation of Article 127 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 81 /20 Official Journal of the European Communities 26 . 3 . 92 COMMISSION REGULATION (EEC) No 736/92 of 25 March 1992 repealing Regulation (EEC) No 2287/83 laying down provisions for the implementation of Article 127 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty ('), as last amended by Regulation (EEC) No 3357/91 (2), and in particular Article 143 thereof, Whereas Commission Regulation (EEC) No 2287/83 (3) laying down provisions for the implementation of Article 127 of Regulation (EEC) No 918/83 provided that duty ­ free admission under Article 27 of Regulation (EEC) No 918/83 should be restricted to consignments dispatched by letter or parcel-post directly from a third country to a natural or legal person in the Community ; Whereas the abovementioned Regulation (EEC) No 3357/91 provided inter alia for the revision of Article 27 of Regulation (EEC) No 918/83, which now states that it applies to goods dispatched direct from a third ocuntry to a natural or legal person in the Commu ­ nity ; Whereas Article 27 of Regulation (EEC) No 918/83, as amended, incorporates the provisions of Regulation (EEC) No 2287/83 ; whereas Regulation (EEC) No 2287/83 may therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Duty Free Arrangements, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 2287/83 is hereby repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1992. For the Commission Christiane SCRIVENER Member of the Commission 0) OJ No L 105, 23 . 4. 1983, p. 1 . (2) OJ No L 318, 20. 11 . 1991 , p. 3 . O OJ No L 220, 11 . 8 . 1983, p. 12.